Mr. Chiee Justice Hernández
delivered the opinion of the court.
By public instrument No. 6 executed before Notary Francisco Soto Gras on May 17, 1918, Gonzalo Torres Sirera, in his own right and as attorney in fact of his lawful wife, En-camación Ortega Saborit, executed a release and cancelation of a mortgage created in favor of the said husband and wife by Rafael Loubriel Cueto on a lot acquired by him during his wedlock with Sofía Trápaga y Pérez.
*663The instrument was presented in the Registry of Property of San Juan, Section 1, and the registrar, by a decision of July 31, 1918, refused to record the cancelation of the mortgage on the ground that the mortgage was created in favor of Gonzalo Torres Sirera, the husband of Encarnación Ortega Saborit, and it did not appear that the wife had expressly authorized the husband to cancel mortgage credits belonging to the conjugal partnership, such being the nature of the mortgage sought to be canceled.
Rafael Loubriel Cueto appealed from the said decision to this court.
We have examined the power of attorney given by En-carnación Ortega Saborit to her husband, Gonzalo Torres Si-rera, and it contains the following clause:
“She also confers upon her said husband such full and ample power as is required by law, at any time, in their joint names and with her consent, to sell, grant, encumber and mortgage or in any other manner bind for a valuable consideration the real property of the conjugal partnership.” ...
As is seen, the ground relied on by the registrar for refusing to record the cancelation of the mortgage is erroneous, for although section 1615 of the.Civil Code provides that'in order to compromise, alienate, mortgage, or to execute any other act of strict ownership, an express commission is required, in the present case the wife empowered her husband to alienate real property belonging to the conjugal partnership, expressing her consent thereto, and the cancelation of a mortgage is an act of alienation. Baquero v. Registrar, 22 P. R. R. 22; Gómez v. Registrar of Guayama, ante, p. 223.
The decision appealed from must be reversed and the registrar ordered to record the cancelation.

Reversed. ■

Justices Wolf, del Toro, Aldrey and Hutchison concurred